Wagner, Judge,
delivered the opinion of the court.
The same questions arise in this case that have just been determined and passed upon in the cases of Anderson v. City of St. Louis, ante, p. 479, and Leslie v. City of St. Louis, ante, p. 474. The relief asked for was injunction, and the court sustained a demurrer to the petition. The grounds for injunction are mainly similar to those presented in Anderson’s case, and for the reasons therein stated we think the judgment was right.
Judgment affirmed.